DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on November 13, 2020.
Claims 10, 12-13, and 20 are cancelled.
Claims 1-9, 11, and 14-19 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Passodelis, Jr. on March 17, 2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A system, comprising:
a computing device configured on a vehicle, comprising: 
a set of sensors mounted on the vehicle, the set of sensors comprising at least one first sensor included in a seat of the vehicle and at least one second sensor to detect whether a seat belt of the vehicle is buckled; at least one first microprocessor; a wireless communication device; and
a first memory storing instructions which when executed by the at least one first microprocessor cause the computing device to:
obtain first measurement data from the set of sensors mounted on the vehicle;
determine a first vehicle status from the first measurement data, wherein the first vehicle status comprises an identification of a presence of at least one unknown occupant based on the first measurement data from the at least one first sensor and the at least one second sensor; 
receive a position of the vehicle; and 
transmit, via the wireless communication device to a remote server based on the first vehicle status, a communication identifying the position of the vehicle;
the remote server, comprising:
at least one second microprocessor; and
a second memory storing instructions which when executed by the at least one second microprocessor cause the remote server to:
determine vehicles that are qualified to receive a message based on at least one known occupant and the presence of the at least one unknown occupant; and
transmit, to a merchant device, a current count of the vehicles that are qualified to receive the message and current locations of the vehicles that are qualified to receive the message; and 
the merchant device, comprising:
at least one third microprocessor; and

present, on a digital map, the current locations of the vehicles that are qualified to receive the message based on the at least one known occupant and the presence of the at least one unknown occupant; 
wherein the instructions stored in the second memory of the remote server, when executed by the at least one second microprocessor of the remote server, further cause the remote server to:
receive, from the merchant device, instructions to cause the remote server to transmit, in real time, the message to the vehicles that are qualified to receive the message based on the current count of vehicles that are qualified to receive the message being above a threshold; and
wherein the instructions stored in the first memory of the computing device, when executed by the at least one first microprocessor of the computing device, further cause the computing device to:
as a response to transmitting of the communication to the remote server, receive, in real time, [[a]] the message from the remote server;
obtain second measurement data from the set of sensors mounted on the vehicle;
determine a second vehicle status from the second measurement data; and
 in response to determining of the second vehicle status, provide a user interface presenting the message.

Claim 5 (Currently Amended) A method implemented in a vehicle, the method comprising:
obtaining, by a computing device, first measurement data from a set of sensors mounted on the vehicle comprising at least one first sensor included in a seat of the vehicle and at least one second sensor to detect whether a seat belt of the vehicle is buckled;
determining, by the computing device, a first vehicle status from the first measurement data, wherein the first vehicle status comprises an identification of a presence of at least one unknown occupant based on the first measurement data from the at least one first sensor and the at least one second sensor;

transmitting, by the computing device to a remote server based on the first vehicle status, a communication identifying the position of the vehicle;
determine, by the remote server, vehicles that are qualified to receive a message based on at least one known occupant and the presence of the at least one unknown occupant;
transmitting, by the remote server to a merchant device, a current count of the vehicles that are qualified to receive the message and current locations of the vehicles that are qualified to receive the message;
presenting, on a digital map displayed by the merchant device, the current locations of the vehicles that are qualified to receive the message based on the at least one known occupant and the presence of the at least one unknown occupant;
receiving, by the remote server from the merchant device, instructions to cause the remote server to transmit, in real time, the message to the vehicles that are qualified to receive the message based on the current count of vehicles that are qualified to receive the message being above a threshold;
as a response to the transmitting of the communication to the remote server, receiving, by the computing device, [[a]] the message from the remote server in real time;
obtaining, by the computing device, second measurement data from the set of sensors mounted on the vehicle;
determining, by the computing device, a second vehicle status from the second measurement data; and
in response to the determining of the second vehicle status, providing, by the computing device, a user interface presenting the message.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-77 of the specification.  Clearly almost all the general 
The closest prior art of record is Schwartz et al. (US 2014/0304053), Bai et al. (US 2012/0108163), and Tamari et al. (US 9,298,575).
The prior art of record discloses a conventional system and method of providing information to an occupant of a vehicle.
The prior art of record, however, does not teach at least these elements of claims 1 and 5:
Determine vehicles that are qualified to receive a message based on at least one known occupant and the presence of the at least one unknown occupant; and
Present, on a digital map, the current locations of the vehicles that are qualified to receive the message based on the at least one known occupant and the presence of the at least one unknown occupant.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was filed would not
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621